        Case 3:20-cv-00397-BAJ-RLB        Document 4     08/25/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 TROY D. WADE (#305401)                                               CIVIL ACTION

 VERSUS

 DARREL VANNOY, ET AL.                                   NO. 20-cv-00397-BAJ-RLB




                                         RULING

      On July 7, 2020, pursuant to the “three strikes” provision of 28 U.S.C.

§ 1915(g), the Court determined that Plaintiff was not authorized to proceed in forma

pauperis herein and ordered him to pay, within 21 days, the remainder of the full

amount of the Court’s filing fee. (Doc. 3) Plaintiff was placed on notice that failure

to comply with the Court’s Order “shall result in the dismissal of the plaintiff’s action

without further notice from the Court.” Id.

      A review of the record by the Court reflects that Plaintiff has failed to pay the

filing fee as ordered on July 7, 2020.

      Accordingly,
        Case 3:20-cv-00397-BAJ-RLB     Document 4    08/25/20 Page 2 of 2




      IT IS ORDERED the above-captioned action is DISMISSED WITHOUT

PREJUDICE for Plaintiff’s failure to pay the Court’s filing fee. Judgment shall be

entered accordingly.

                            Baton Rouge, Louisiana, this 25th day of August, 2020



                                     _____________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
